  Case 20-01239      Doc 29     Filed 05/06/20 Entered 05/06/20 10:11:06        Desc Main
                                  Document     Page 1 of 1




                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                     )   Case No. 20-01239
                              Sherika L Young     )
                                                  )   Chapter 13
                                                  )
                              Debtor(s)           )   Judge: A. Benjamin Goldgar
_____________________________________________________________________________________________

            NOTICE OF CONVERSION FROM CHAPTER 13 TO CHAPTER 7

NOW COMES, the above-named Debtor, by and through her attorneys, Cutler and Associates,
Ltd., and hereby notifies the Court that pursuant to 11 U.S.C §1307(a) and Bankruptcy Rule
1017(d), this Chapter 13 case is hereby converted to a Chapter 7 case, and the Chapter 13
Standing Trustee may file his/her Final Report.

                                           RESPECTFULLY SUBMITTED,

                                           /s/ David H. Cutler
                                           David H. Cutler, esq
                                           Attorney for Debtor(s)
                                           Cutler and Associates, Ltd.
                                           4131 Main St. Skokie, IL 60076
                                           (847) 673-8600
